FILED
                             NOT FOR PUBLICATION                            JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TONY AGUNG VIANTO,                               No. 08-71484

               Petitioner,                       Agency No. A095-630-009

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Tony Agung Vianto, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003),

and we deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the omission from his declaration that the individual he fears is now on

the police force. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We lack

jurisdiction to consider Vianto’s contention that the inconsistency was due to his

cultural background and language or cultural differences, because he did not

exhaust these arguments before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004). In the absence of credible testimony, Vianto’s withholding of

removal claim fails. See Farah, 348 F.3d at 1156.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71484